State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 94
 Tobias Bermudez Chavez, et al.,
         Respondents,
      v.
 Occidental Chemical Corporation, &c.,
         Appellant.




 D. Ferguson McNiel, III, for appellant.
 Jonathan S. Massey, for respondents.




 *    *     *    *     *    *     *    *     *    *     *     *      *     *     *      *     *

 Certification of questions by the United States Court of Appeals for the Second Circuit,
 pursuant to section 500.27 of this Court's Rules of Practice, accepted and the issues
 presented are to be considered after briefing and argument. Chief Judge DiFiore and Judges
 Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.



 Decided August 29, 2019